 
Portions of this exhibit marked [*] are omitted and
are requested to be treated confidentially.
 
Exhibit 10.91
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT is executed as of the 21st day of October, 2002,
by and between, VESTA THERAPEUTICS, Inc., a Delaware corporation with its
headquarters at 7600 Wisconsin Avenue, Bethesda, MD 20814 (“VESTA”), and INCARA
CELL TECHNOLOGIES, INC., a Delaware corporation with its headquarters at 79 T.
W. Alexander Drive 4401Research Commons, Suite 200, Research Triangle Park,
North Carolina 27709 (“ICT”).
 
 
ARTICLE I—DEFINITIONS
 
The following terms as used in this Agreement shall have the meanings set forth
below:
 
SECTION 1.1  “Acquired Assets” means all the assets, properties, and business of
ICT of every kind, character, and description, whether tangible, intangible,
real, personal, or mixed, and wherever located to the extent they are related or
useful for Cell Therapy and all Recorded Information and Regulatory Information
related thereto (all of which are sometimes collectively referred to as the
Assets), but excluding cash and accounts receivable.
 
SECTION 1.2  “Affiliate” means, as to any Person: (i) any other Person of which
more than fifty percent (50%) of the voting stock or other equity interest is
owned, directly or indirectly, by such Person; (ii) any other Person that,
directly or indirectly, owns more than fifty percent (50%) of the voting stock
or other equity interest of such Person; or (iii) any other Person under the
direct or indirect control of a Person described in clause (i) or clause (ii).
 
SECTION 1.3  “Agreement” means this Asset Purchase Agreement, as may be amended
from time to time, including all Schedules hereto.
 
SECTION 1.4  “Assumed Liabilities” means all obligations of ICT under the
Contracts that accrue for, or are attributable to, periods after the Closing
Date.
 
SECTION 1.5  “Cell Therapy” means biological cells, products of said cells,
and/or the use of said cells, including without limitation cells which have been
isolated, contacted or otherwise manipulated to any extent in vitro, in
research, diagnosis or therapy.
 
SECTION 1.6  “Closing Date” means the date on which the “Closing” (as defined in
Section 3.1) occurs.
 
SECTION 1.7  “Contracts” means only those agreements expressly listed on
Schedule 4.8.
 
SECTION 1.8  “Documentation” means all records, asset ledgers, books of account,
inventory records, customer and supplier lists, sales literature and advertising
and promotional materials relating to the Product or any of the Acquired Assets.



--------------------------------------------------------------------------------

 
SECTION 1.9  “Excluded Assets” means all assets, properties, rights and
interests of ICT other than the Acquired Assets.
 
SECTION 1.10  “Excluded Liabilities” means all liabilities, obligations,
commitments and debts of ICT that are not Assumed Liabilities. Without limiting
the generality of the foregoing and by way of example only, all liabilities,
obligations, commitments or debts: (i) under the Contracts that accrue for, or
are attributable to, periods prior to the Closing Date; (ii) related to the
Acquired Assets and incurred prior to, or attributable to periods occurring
prior to, the Closing Date; or (iii) arising out of the research, development,
manufacture, production, sales, marketing, distribution, license, exploitation
and/or commercialization of the Product on or prior to the Closing Date are
Excluded Liabilities.
 
SECTION 1.11  “FDA” means the United States Food and Drug Administration.
 
SECTION 1.12  “IND” means the Investigational New Drug Application (reference
no. BB-IND 10538) filed with the FDA, together with any supplements thereto, and
all legal rights and privileges belonging or accruing to the owner or holder
thereof.
 
SECTION 1.13  “Intellectual Property” means all of the intellectual properties
and property rights that are owned, leased or licensed by ICT as of the Closing
Date and used in, useful for, or related to the research, development,
manufacture, production, sales, marketing, distribution, license, exploitation
and/or commercialization of Cell Therapy, including without limitation: (i)
Know-How; and (ii) the United States and foreign patents and applications for
patent relating thereto listed on Schedule 4.10 (together with all
continuations, continuations-in-part, divisions, patents of addition, reissues,
renewals or extensions thereof and all SPCs with respect thereto, the
“Patents”).
 
SECTION 1.14  “Inventory” means all supplies and quantities of ICT as of the
Closing Date wherever located, of: (i) human and animal cells and tissues; and,
(ii) the materials and supplies to be used or consumed in the research or
production of Cell Therapy compositions or methods, but excluding furniture
fixtures and equipment not included within the Transamerica Note.
 
SECTION 1.15  “Know-how” means any and all confidential or generally unavailable
technical information and know-how which relates to or is useful for Cell
Therapy and is in the possession of ICT as of the Closing Date, including,
without limitation, biological, chemical, pharmacological, toxicological,
clinical, assay, control, sales and manufacturing protocols, data or any other
information.
 
SECTION 1.16  “Liens” means mortgages, liens, pledges, charges, security
interests, obligations relating to, or encumbrances of any kind whatsoever, but
excluding purchase money security interests on assets securing the Transamerica
Note and the assets under the August 12, 2002 agreement between ICT and Miltenyi
Biotec, Inc
 
SECTION 1.17  “NDA” means an application(s) filed with the FDA for marketing
authorization of the Cell Therapy Products within the United States.



2



--------------------------------------------------------------------------------

 
SECTION 1.18  “Net Sales” shall mean the gross amount billed or invoiced by
VESTA or an Affiliate of VESTA for sale or other disposition of Products, less
the following deductions all with respect to Product: (a) discounts,
chargebacks, allowances for bad debts or uncollectible amounts,
Medicaid/Medicare rebates (other than as described in (d) below) and allowances
actually taken; (b) sales, use, value added and excise taxes, import and customs
duties, tariffs, and any other similar taxes, duties or tariffs, to the extent
actually paid by the selling party; (c) freight, insurance, packaging costs and
other transportation charges to the extent added to the sales price; and (d)
amounts repaid or credits taken by reason of rejections, defects or returns or
because of retroactive price reductions or due to recalls or government laws or
regulations requiring rebates. “Net Sales” shall not include amounts for any
Product furnished to a third party for which payment is not intended to be
received, including, but not limited to, Products used in clinical trials and
Products distributed as promotional and free goods. Furthermore, “Net Sales”
shall not include amounts from sales or other dispositions of Products between
VESTA and any of its Affiliates.
 
SECTION 1.19  “Person” means an individual, a corporation, a partnership, a
limited liability company, an association, a trust, or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.
 
SECTION 1.20  “Product” means any product or composition useful for the
research, diagnosis or treatment of disease or injury to the extent said Product
is covered by a Valid Claim.
 
SECTION 1.21  “Recorded Information” means information or data that is
physically recorded or stored in readable or retrievable form (e.g., writing,
microfiche, computer disk, etc.).
 
SECTION 1.22  “Regulatory Documentation” means all regulatory filings,
submissions, notices (of approval and otherwise), correspondence and supporting
materials and safety data for the Product owned by ICT or to which ICT has
rights as of the Closing Date, including without limitation (i) the IND and all
approvals thereof, all of which in existence as of the date hereof and as of the
Closing Date are set forth on Schedule 1.22, and (ii) all clinical data
contained or related to any of the foregoing, and all legal rights and
privileges belonging or accruing to the owner or holder thereof.
 
SECTION 1.23  “Required Notice” means notification to the FDA of the transfer of
the IND.
 
SECTION 1.24  “SPC” means a right based upon a patent to exclude others from
making, using or selling the Product, such as a Supplementary Protection
Certificate.
 
SECTION 1.25  “Specified Consents” means the written consents of those Persons
set forth on Schedule 4.1 to the sale, transfer, assignment and conveyance of
the Acquired Assets to VESTA.
 
SECTION 1.26  “Technical Package” means Recorded Information relating to the
manufacture and sale of Product by ICT, and on account of or for ICT by Third
Party(s), prior to the date of this Agreement, which shall contain such items,
without limitation, as starting



3



--------------------------------------------------------------------------------

material specifications, finished product specifications, assays, standard
operating procedures and batch production records.
 
SECTION 1.27  “Third Party” means any Person other than a party to this
Agreement or an Affiliate of either party.
 
SECTION 1.28  “Transamerica Note” means the promissory note dated October 31,
2001 in the original principal amount of $499,254.73, issued by ICT and its
Affiliates to Transamerica Technology Finance Corporation.
 
SECTION 1.29  “Valid Claim” shall mean (a) any claim of an issued and unexpired
patent within the Acquired Assets on the Closing Date which has not been held
unenforceable or invalid by a court or other governmental agency of competent
jurisdiction in an unappealed or unappealable decision, and which has not been
disclaimed or admitted to be invalid or unenforceable through reissue or
otherwise, or (b) on the Closing Date and with respect to the jurisdiction in
question, a pending claim in a pending patent application within the Acquired
Assets. Notwithstanding Section 1.29(b) above, in the event that a pending claim
in a pending patent application does not issue as a valid and enforceable claim
in an issued patent within five (5) years after the date from which such patent
application takes earliest priority, such a pending claim shall not be a Valid
Claim, unless and until such pending claim subsequently issues as a valid and
enforceable claim in an issued patent, in which case such claim shall be
reinstated and be deemed to be a Valid Claim as of the date of issuance of such
patent.
 
 
ARTICLE II—PURCHASE AND SALE
 
SECTION 2.1  Purchase and Sale.    Subject to the terms and conditions set forth
in this Agreement, ICT agrees to sell, convey, assign and transfer to VESTA, and
VESTA agrees to purchase, on the Closing Date, all of the Acquired Assets. ICT
shall retain the Excluded Assets.
 
SECTION 2.2  Assumption of Liabilities.    Subject to the terms and conditions
of this Agreement, VESTA agrees to assume, on the Closing Date, the Assumed
Liabilities. ICT expressly understands and agrees that VESTA does not assume,
and shall not be liable for, any Excluded Liabilities and that ICT shall retain
all Excluded Liabilities.
 
SECTION 2.3  Purchase Price.
 
(a)  VESTA shall pay, in consideration for the Acquired Assets, the following
amounts:
 
(i)  on the Closing Date, the sum of Three Million Dollars ($3,000,000) to ICT;
and
 
(ii)  additional compensation pursuant to Section 2.4.
 
(b)  The payment in Section 2.3(a)(i) will be tendered by VESTA to ICT by
Federal wire of funds to First Union National Bank, ABA routing # 053000219, and
designated “For credit to the account of Incara Cell Technologies, Inc. Account
# 4002844483.
 



4



--------------------------------------------------------------------------------

 
SECTION 2.4  Additional Compensation.
 
(a)  VESTA shall make quarterly payments to ICT equal to [*] percent ([*]%) of
Net Sales by VESTA of Products in each reporting period.
 
(b)  VESTA shall pay any amounts due and payable on Net Sales within forty-five
(45) days after the end of the reporting period in which such Net Sales were
billed or invoiced by VESTA.
 
(c)  VESTA’s payment obligations under Section 2.4(a) above will cease with
respect to any payment that otherwise would result from the sale of a Product
that occurs after the date of expiration or final determination of invalidity of
the last Valid Claim that covers the making, using, offering for sale, selling
or importing of such Product.
 
(d)  ICT and VESTA recognize and agree that, in order to develop and
commercialize Products, it will be necessary for VESTA to make use of and/or
incorporate multiple elements of intellectual property from multiple sources.
VESTA shall determine, in its sole judgment, which elements of intellectual
property are necessary and/or desirable for the development and/or
commercialization of the licensed technology. Royalty payments or license fees
to third parties may occur if intellectual property owned by a third party is
required or desirable for the commercialization of the Licensed Technology. All
types of payments to third parties that VESTA has determined and/or may
determine are necessary or desirable to obtain licenses or other rights to use
or incorporate other intellectual property or products relating to development
and commercialization of Products, shall be creditable against amounts otherwise
owed to ICT hereunder; provided, that in no one year shall such expenses be
credited against more than sixty-seven percent (67%) of payments otherwise owed
to ICT. Any greater amount of such expenses may be carried over and credited
against amounts owed in future years.
 
(e)  No additional compensation shall be payable with respect to any sale or
other transfer of a Product between VESTA and its Affiliates. Such additional
compensation shall instead accrue only upon the first sale of such Product to a
third party that is not an Affiliate of VESTA.
 
(f)  If VESTA sells a Product in combination with another product or products
where one or more of such products are not Products (a “Combination Product”),
Net Sales under such circumstances shall be calculated by multiplying the Net
Sales of the Combination Product (as defined in the standard Net Sales
definition) by the fraction, A/(A + B) where A is the average sale price of the
Product when sold separately in finished form and B is the average sale price of
the other product(s) sold separately in finished form. In the event that the
average sale price of the Product can be determined but the average sale price
of the other product(s) in the Combination Product cannot be determined, Net
Sales for purposes of determining payments shall be calculated by multiplying
the Net Sales of the Combination Products by the fraction C/(C + D) where C is
VESTA’s average sales price of the Product and D is the difference between the
average selling price of the Combination Product and the average selling price
of the Product. If the average sale price of the other product(s) in the
Combination Product can be determined but the average price of the Product
cannot be determined, Net Sales for purposes of determining payments shall be
calculated by multiplying the Net Sales of the Combination Products by the
following formula: one (1) minus C/(C + D) where C is the average selling price
 
[*]
 
Confidential treatment requested; certain information omitted and filed
separately with the SEC.



5



--------------------------------------------------------------------------------

of the other product(s) and D is the difference between the average selling
price of the Combination Products and the average selling price of the other
product(s). Where neither the average sale price of the Product nor the average
sale price of the other products in the Combination Product can be determined,
Net Sales for purposes of determining payments shall be (a) the Net Sales
received for Combination Products (b) multiplied by a fraction wherein the
numerator is the fully burdened cost for the Product and the denominator is the
fully burdened cost for the Combination Product. The Net Sales price for a
Combination Product shall be calculated at the beginning of each calendar year,
and such price shall be used during all applicable reporting periods for that
calendar year. When determining the average sale price of a Product, the average
sale price shall be calculated using data arising from the twelve (12) months
(or such lesser number of months for which there may be sales data) preceding
the calculation of the Net Sales price for the Combination Product.
 
(g)  If provision is made in law or regulation for withholding of taxes of any
type, levies or other charges with respect to any amounts due and payable under
this Agreement by VESTA to ICT, VESTA shall be entitled to deduct such tax, levy
or charge from the payment to be made by VESTA and pay such tax, levy or charge
to the proper taxing authority. A receipt of payment of the tax, levy or charge
secured shall be promptly delivered to ICT, together with copies of all
pertinent communications from or with such governmental authorities with respect
thereto. At ICT’s reasonable request and at ICT’s expense, VESTA shall
reasonably assist ICT in any effort by ICT in claiming any exemption from such
deductions or withholdings under any double taxation or similar agreement or
treaty from time to time in force, and in minimizing the amount required to be
so withheld or deducted.
 
(h)  All payments made to ICT hereunder shall be accompanied by a written
statement setting forth in reasonable detail the calculation thereof. VESTA
shall maintain complete and accurate records sufficient to enable accurate
calculation of payments due ICT hereunder. VESTA shall preserve such records and
books of account for a period of three (3) years after the end of the period
covered by such records and books of account, which obligation shall survive
expiration or termination of this Agreement.
 
(i)  VESTA shall permit an independent public accountant designated by ICT and
reasonably acceptable to VESTA, to have access, no more than once in each
calendar year during the term of this Agreement and no more than twice during
the three (3) calendar years following the expiration or termination of VESTA’s
payment obligations hereunder, during regular business hours and upon at least
ten (10) days prior written notice, to VESTA’s records and books relating to
amounts payable hereunder, for the purpose of determining the accuracy of Net
Sales reported, and payments made, by VESTA to ICT within the one (1) year
period immediately preceding such an audit. The independent public accountant
shall be under a confidentiality obligation to VESTA to disclose to ICT only (a)
the accuracy of Net Sales reported and the basis for payments made to ICT under
this Agreement, and (b) the difference, if any, by which such reported and paid
amounts vary from amounts determined as a result of the audit. The audit shall
be at ICT’s expense. ICT will be under a continuing obligation of
confidentiality to VESTA with respect to all information reported or generated
during the audit. If such examination results in a determination that Net Sales
or payments have been understated or overstated, such determination shall be
subject to review by an additional independent public accountant, designated by
VESTA and reasonably acceptable to ICT. In the event that such additional review
confirms the existence and amount of any understatement or overstatement of



6



--------------------------------------------------------------------------------

Net Sales or payments, as determined by the accountants retained by ICT, the
unpaid amounts due shall be paid promptly by VESTA or the overpayment amount
shall be refunded promptly by ICT. In the event of an understatement of Net
Sales or payments by five percent (5%) or more, VESTA shall reimburse ICT for
the cost of the examination. In the event that such additional review reaches a
different determination than the determination reached by the accountants
retained by ICT, as to the existence and/or amount of any understatement or
overstatement of Net Sales or payments, the Parties shall negotiate in good
faith to resolve such differences.
 
SECTION 2.5  Legal Tender.    All payments required to made under this Agreement
shall be made in lawful money of the United States of America.
 
 
ARTICLE III—EXECUTION, CLOSING AND EFFECTIVENESS
 
SECTION 3.1  Execution; Closing; Deliveries.
 
(a)  The transactions contemplated by this Agreement shall be consummated at a
closing (the “Closing”) to occur on or before October 31, 2002, at VESTA’s
offices in Bethesda, Maryland or at such other time or location as the parties
may mutually agree.
 
(b)  On or before the Closing Date, ICT shall deliver to VESTA, by hand delivery
at the Closing or by shipping such items to a destination in the United States
specified by VESTA: (i) all tangible portions of the Acquired Assets (including,
without limitation, the Documentation, the Regulatory Documentation and the
Contracts), except that the Inventory shall remain at its current location(s) ;
and (ii) the Technical Package.
 
(c)  At the Closing, ICT shall execute and deliver to VESTA a Bill of Sale and
Assignment and Assumption Agreement substantially in the form of Schedule A (the
“Bill of Sale and Assignment”) selling, assigning, transferring and conveying
the Acquired Assets to VESTA.
 
(d)  At the Closing, ICT shall deliver a certificate of its Chief Executive
Officer certifying: (i) that the conditions set forth in Sections 3.2(b)(ii),
3.2(b)(iii) and, if the Closing Date is after the date hereof, 3.2(b)(i) have
been satisfied; (ii) that the corporate resolutions authorizing the execution,
delivery and performance of the ICT Agreements (as defined in Section 4.1(b))
the consummation of the transactions contemplated therein, attached thereto are
in full force and effect and have not been amended, modified or rescinded; and
(iii) as to the incumbency and authority of the officers of ICT executing the
ICT Agreements and acting on its behalf in connection with the transactions
contemplated thereby.
 
(e)  At the Closing, ICT shall deliver to VESTA evidence that all Specified
Consents have been obtained.



7



--------------------------------------------------------------------------------

 
(f)  At the Closing, ICT shall cause its counsel to deliver to VESTA certain
legal opinions relating to corporate matters, dated the Closing Date, in the
form of Schedule B.
 
(g)  At the Closing, VESTA shall make the payment to ICT as described in Section
2.3(a)(i).
 
(h)  At the Closing, VESTA shall deliver a certificate of its Chief Executive
Officer certifying: (i) that the conditions set forth in Sections 3.2(a)(ii)
and, if the Closing Date is after the date hereof, 3.2(a)(i) have been
satisfied; (ii) that the corporate resolutions authorizing the execution,
delivery and performance of this Agreement, and the consummation of the
transactions contemplated herein, attached thereto are in full force and effect
and have not been amended, modified or rescinded; and (iii) as to the incumbency
and authority of the officers of VESTA executing this Agreement and acting on
its behalf in connection with the transactions contemplated hereby.
 
(i)  At the Closing Date, VESTA shall cause its counsel to deliver to ICT
certain legal opinions relating to corporate matters, dated the Closing Date, in
the form of Schedule C.
 
SECTION 3.2  Conditions Precedent to Closing.
 
(a)  Conditions Precedent to Obligations of ICT.    The obligation of ICT to
consummate the transactions contemplated by this Agreement to be consummated at
the Closing shall be subject to the reasonable satisfaction, or to the waiver by
ICT in writing, on or before the Closing Date, of the following conditions, all
of which are for the sole benefit of ICT:
 
(i)  all representations and warranties of VESTA set forth in Article V or
elsewhere in this Agreement shall have been true, correct and complete when made
and shall be true, correct and complete as of the Closing Date;
 
(ii)  VESTA shall have performed and complied in all material respects with each
and every covenant, agreement and condition required by this Agreement to be
performed or complied with by VESTA prior to or on the Closing Date;
 
all actions required to be taken, and deliveries required to be made or caused
to be made, by VESTA at Closing pursuant to Section 3.1 shall have been taken or
made;and,
 
(iv)  the Board of Directors of VESTA shall have unanimously approved this
Agreement.
 
(b)  Conditions Precedent to Obligations of VESTA.    The obligation of VESTA to
consummate the transactions contemplated by this Agreement to be consummated at
the Closing shall be subject to the reasonable satisfaction, or to the waiver by
VESTA in writing, on or before the Closing Date, of the following conditions,
all of which are for the sole benefit of VESTA:
 
(i)  all representations and warranties of ICT set forth in Article IV or
elsewhere in this Agreement shall have been true, correct and complete when made
and shall be



8



--------------------------------------------------------------------------------

true, correct and complete as of the Closing Date and any exceptions set forth
in the Schedules shall be acceptable to VESTA, in VESTA’s sole discretion;
 
(ii)  ICT shall have performed and complied in all material respects with each
and every covenant, agreement and condition required by this Agreement to be
performed or complied with by ICT prior to or on the Closing Date;
 
(iii)  all Specified Consents shall have been obtained on terms satisfactory to
VESTA, including without limitation, the modification of the terms of the
Transamerica Note;
 
(iv)  all actions required to be taken, and deliveries required to be made or
caused to be made, by ICT at Closing pursuant to Section 3.1 shall have been
taken or made;
 
(v)  the Board of Directors of ICT shall have unanimously approved this
Agreement;,
 
(vi)  all contracts, agreements, obligations and any other promises of or by ICT
relating to or affecting the Acquired Assets, whether contingent or fixed, have
been satisfied or terminated by ICT. To the extent said obligations are solely
financial obligations, are fully disclosed in Schedule 4.8, and ICT has arranged
for VESTA to pay such obligations directly out of the payment under 2.3(a)(i),
then to such extent the satisfaction of these financial obligations by VESTA
shall not be a condition to Closing; and,
 
(vii)  all contracts, agreements, obligations and any other promises of or by
ICT not relating to or affecting the Acquired Assets, whether contingent or
fixed, will have been satisfied or terminated by ICT within ten (10) days of the
Closing Date.
 
SECTION 3.3  Further Assurances.    From time to time within two (2) years after
the Closing Date, ICT shall, at VESTA’s expense, execute and deliver any further
instruments or documents as VESTA may reasonably request in order to accomplish
transfer of the Acquired Assets to VESTA as contemplated hereby.
 
SECTION 3.4  No Brokers.    ICT and VESTA mutually represent and warrant to each
other that they have not negotiated with any broker or finder in connection with
this Agreement or the subject matter hereof. Each party agrees that should any
claim be made against the other party for any broker’s commission or finder’s
fee by reason of the acts of such party, the party upon whose acts such claim is
adjudicated shall hold the other party harmless from and against all liability
and expense in connection therewith.
 
 
ARTICLE IV—ICT’S REPRESENTATIONS AND WARRANTIES
 
ICT represents and warrants as of the date hereof and as of the Closing Date
that:
 
SECTION 4.1  Corporate Existence and Authorization; No Contravention; Specified
Consents.



9



--------------------------------------------------------------------------------

 
(a)  ICT is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware. ICT has the requisite corporate power
and authority to own, lease, license and sell the Acquired Assets.
 
(b)  ICT has the requisite corporate power and authority to execute and deliver
this Agreement and the related Bill of Sale and Assignment (collectively, the
“ICT Agreements”) and to perform the transactions contemplated hereby and
thereby. The execution, delivery and performance of each of the ICT Agreements
has been duly and validly authorized by all necessary corporate and stockholder
action on the part of ICT. Each ICT Agreement has been, or will be at the
Closing, duly executed and delivered by ICT and each constitutes, or will
constitute when executed and delivered, a valid and binding obligation of ICT,
enforceable against ICT in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the rights and
remedies of creditors, and subject to the further qualification that the remedy
of specific performance or injunctive relief is discretionary with the court
before which any proceeding therefor may be brought.
 
(c)  The execution, delivery and performance by ICT of the ICT Agreements do not
and will not:
 
(i)  conflict with or constitute a violation of the Certificate of Incorporation
or Bylaws of ICT;
 
(ii)  conflict with or constitute a violation of any law, statute, judgment,
order, decree or regulation of any legislative body, court, administrative
agency, governmental authority or arbitrator applicable to or relating to ICT or
the Acquired Assets;
 
(iii)  conflict with, constitute a default under, result in a breach or
acceleration of or, except as set forth on Schedule 4.1, require notice to or
the consent of any third party under any contract, agreement, commitment, lease,
mortgage, note, license or other instrument or obligation to which ICT is party
or by which it is bound or by which the Acquired Assets are affected; or
 
(iv)  result in the creation or imposition of any Lien or encumbrance of any
nature whatsoever on any of the Acquired Assets.
 
(d)  Schedule 4.1 sets forth the Specified Consents, to include the Required
Notice, in substantially the form attached hereto as Schedule D.
 
SECTION 4.2  Status of Acquired Assets.
 
(a)  ICT has good and marketable title to all of the Acquired Assets, free and
clear of any Liens.
 
(b)  To ICT’s best knowledge, no product, formula, formulation, trademark,
process, method, substance, or other material that is part of the Acquired
Assets infringes any rights owned or held by any Person, and, to the best
knowledge of ICT, no item currently being



10



--------------------------------------------------------------------------------

 
manufactured, distributed, sold or used by any Person infringes any rights of
ICT to the Acquired Assets.
 
SECTION 4.3  Financial Statement.    ICT has previously delivered to VESTA a
true and complete copy of its unaudited statement of operations relating to
ICT’s operating revenues and expenses for the eleven (11) months ended August
31, 2002 (the “Financial Statement”). The Financial Statement: (a) is true,
correct and complete; (b) is in accordance with the books and records of ICT;
and (c) presents fairly ICT’s results of operations for the period shown.
 
SECTION 4.4  Litigation.    There are no claims, actions, suits, arbitration
proceedings, inquiries, hearings, injunctions or investigations (“Claims”)
pending, or to the knowledge of ICT, threatened, against ICT relating to the
Product or any of the Acquired Assets. No Claims have been brought within the
last two (2) years against ICT relating to a Product or any of the Acquired
Assets. To ICT’s knowledge, there are no facts or circumstances which could
serve as the basis for any Claim against ICT involving the Product or any of the
Acquired Assets, or, by virtue of the execution, delivery and performance of
this Agreement, against VESTA.
 
SECTION 4.5  Compliance with Laws.    There is not outstanding or, to the
knowledge of ICT, threatened any order, writ, injunction or decree of any court,
governmental agency or arbitration tribunal against or involving the Product or
the Acquired Assets. ICT is currently in full compliance with all laws,
statutes, rules, regulations, orders and licensing requirements (“Rules”) of
federal, state, local and foreign agencies and authorities applicable to the
research, development, manufacture, production, sales, marketing, distribution,
license, exploitation and/or commercialization of the Product or any of the
Acquired Assets. To the knowledge of ICT, there has been no allegation of any
violation of any such Rules, and no investigation or review by any federal,
state or local body or agency is pending, threatened or planned with respect to
the Product or any of the Acquired Assets.
 
SECTION 4.6  Utilization of Acquired Assets.    The Acquired Assets constitute
all of the assets, tangible and intangible, of any nature whatsoever, currently
used by ICT in connection with the research, development, manufacture,
production, sales, marketing, distribution, license, exploitation and/or
commercialization of the Product.
 
SECTION 4.7  Inventory.    Except as otherwise described on Schedule 4.7, all
items included in the Inventory are: (i) in good condition and not obsolete or
defective; and (ii) useable or saleable in the ordinary course of business
consistent with ICT’s past practice, subject to normal wear and maintenance. All
of the Inventory is described, and the location of all such Inventory is set
forth, on Schedule 4.7.
 
SECTION 4.8  Contracts.    All of the Contracts that (i) are not terminable by
either party without penalty on 30 days notice or (ii) are material to the
research, development, manufacture, production, sales, marketing, distribution,
license, exploitation and/or commercialization of the Product by ICT are listed
on Schedule 4.8. ICT has delivered to VESTA true and complete copies of all
written Contracts, including any and all amendments and other modifications
thereto. Each of the Contracts is valid, binding and enforceable in accordance
with its terms and is in full force and effect. ICT has not waived any of its
rights under, or modified the terms of, any Contract orally or by a pattern of
practice or otherwise.



11



--------------------------------------------------------------------------------

 
There are no existing defaults except as disclosed on Schedule 4.8 and as
expressly agreed to be paid by VESTA under Section 3.2(b)(vi), and no events or
circumstances have occurred which, with or without notice or lapse of time or
both, would constitute defaults, under any of the Contracts. The assignment of
the Contracts by ICT to VESTA will not, with respect to any Contract: (i)
constitute a default thereunder; (ii) require the consent of any person or
party, except for the Specified Consents; or (iii) affect the continuation,
validity and effectiveness thereof or the terms thereof.
 
SECTION 4.9  Suppliers and Customers.    Each supplier of goods or services to
ICT in respect of the Product to which ICT paid more than $25,000 during the
twelve (12) months ended on September 30, 2002, and each customer of ICT in
respect of cell processing revenue who paid ICT any amount during such period,
are listed on Schedule 4.9 and Schedule 4.7, respectively, which Schedules
reflect in each case the amounts so paid. ICT is not engaged in any dispute with
any of such suppliers or customers.
 
SECTION 4.10  Clinical Trials.    ICT has provided VESTA with all information
concerning side effects, injury, toxicity or sensitivity reaction, or unexpected
incidents, whether or not serious or unexpected, relating to the Product
(“Adverse Experiences”).ICT’s IND BB-IND 10538 is, and has been, ICT’s sole
clinical trial. ICT has not enrolled patients in any clinical trial, including
without limitation said IND BB-IND 10538, at any time. ICT has not been
associated in any way with any other clinical trial, or patient treatment, of
any kind.
 
SECTION 4.11  Intellectual Property.    All items of Intellectual Property are
described in reasonable detail on Schedule 4.10. ICT has not disclosed any
information included in the Acquired Assets to any third party, except to its
advisors, attorneys and consultants and except pursuant to confidentiality
arrangements, including confidential treatment requests filed with the
Securities and Exchange Commission (the “SEC”), and has taken reasonable
measures to protect all such information as confidential. ICT (i) owns all
right, title and interest in and to, or (ii) has an exclusive license to or
right to exclusively license, each item included in the Intellectual Property,
free and clear of any Liens. Except as otherwise disclosed in Schedule 4.10, ICT
has not licensed any of the Intellectual Property to any third party, and to
ICT’s knowledge no third party other than the licensors otherwise has any right
to use any of the Intellectual Property and as to the licensors, said licensors
retain only the right to use the Intellectual Property in noncommercial
research. There are no claims or suits against ICT challenging ICT’s ownership
of or right to use any of the Intellectual Property, nor to ICT’s knowledge does
there exist any basis therefor. There are no claims or suits against ICT
alleging that any of the Intellectual Property or any of ICT’s use of the
Intellectual Property infringes any rights of any third parties, nor to ICT’s
knowledge does there exist any basis therefor.
 
SECTION 4.12  Tax Matters.    In all respects relating to the Product or any of
the Acquired Assets: (i) ICT has filed all federal, state, local and foreign tax
returns required to be filed; (ii) each such return is complete, accurate and in
compliance with applicable law and regulations in all material respects; and
(iii) ICT has paid or provided for all such taxes of any nature whatsoever, with
any related penalties, interest and liabilities, that are or would be shown on
such tax returns as due and payable on or before the date hereof, other than
such taxes as are being contested in good faith.



12



--------------------------------------------------------------------------------

 
SECTION 4.13  Characteristics of Product.    All Recorded Information in the
possession of, or readily obtainable by, ICT reflecting quality, toxicity,
safety and/or efficacy characteristics of the Product has been disclosed to
VESTA in writing prior to the date hereof or will be disclosed to VESTA on the
Closing Date.
 
SECTION  4.14  Solvency.    As of the completion of this transaction, ICT will
not be insolvent and will not be rendered insolvent by any of the transactions
contemplated by this Agreement. In addition, immediately after giving effect to
the consummation of the transactions contemplated by this Agreement: (i) ICT
will be able to pay its debts as they become due; and (ii) ICT will not have
unreasonably small assets with which to conduct its present or proposed
business. As used in this Section, (i) “insolvent” means that the sum of the
present fair saleable value of ICT’s assets does not and will not exceed its
debts and other probable liabilities; and (ii) “debts” includes any legal
liability, whether matured or unmatured, liquidated or unliquidated, absolute,
fixed or contingent, disputed or undisputed or secured or unsecured.
 
SECTION 4.15  Disclosure.    No representation, warranty or statement made by
ICT in any of the ICT Agreements, or any document furnished or to be furnished
to VESTA pursuant to any of the ICT Agreements, contains or will contain any
untrue statement of a material fact, or omits or will omit to state any material
fact necessary to make the statements contained herein or therein not
misleading. As of the date this Agreement is executed and as of the Closing
Date, ICT has made and will have made full disclosure of all material facts
relating to the Acquired Assets, including without limitation, all financial
commitments, obligations or liabilities, contingent or otherwise, relating to or
affecting the Acquired Assets.
 
SECTION 4.16  Trademarks.    ICT has filed no trademark application(s) and has
no rights to or in any trademarks or trademark applications.
 
ARTICLE V—VESTA’S REPRESENTATIONS AND WARRANTIES
 
VESTA represents and warrants as of the date hereof and as of the Closing Date
that:
 
SECTION 5.1  Corporate Existence.    VESTA is a corporation duly organized and
validly existing under the laws of the State of Delaware.
 
SECTION 5.2  Due Authorization; Binding Agreement.    VESTA has the requisite
corporate power and authority to execute, deliver and perform this Agreement and
any related agreements to which VESTA is a party (collectively, the “VESTA
Agreements”) and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance of the VESTA Agreements, and the
consummation of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary corporate action on the part of VESTA.
The VESTA Agreements have been or, with respect to VESTA Agreements to be
executed at the Closing, will be duly executed and delivered by VESTA and each
constitutes or will constitute when executed and delivered a valid and binding
obligation of VESTA, enforceable against VESTA in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the rights and remedies of creditors, and subject to the further
qualification that the remedy of specific performance or



13



--------------------------------------------------------------------------------

injunctive relief is discretionary with the court before which any proceeding
therefor may be brought.
 
SECTION 5.3  No Contravention.    The execution, delivery and performance of the
VESTA Agreements do not and will not: (i) conflict with or constitute a
violation of the Certificate of Incorporation or Bylaws of VESTA; or (ii)
conflict with or constitute a violation of any law, statute, judgment, order,
decree or regulation of any legislative body, court, administrative agency,
governmental authority or arbitrator applicable to or relating to VESTA.
 
SECTION 5.4  No Government Action.    To VESTA’s knowledge, except for the
requirement that both VESTA and ICT provide written notice, in the form attached
hereto as Schedule D, of the transfer of the Regulatory Documentation from ICT
to VESTA, the execution, delivery and performance by VESTA of this Agreement and
each of the documents contemplated hereby to which VESTA is a party require no
action by or in respect of, or filing with, any governmental body, agency or
official.
 
SECTION 5.5  Disclosure.    No representation, warranty or statement made by
VESTA in this Agreement, or any document furnished or to be furnished to ICT
pursuant to this Agreement, contains or will contain any untrue statement of a
material fact, or omits or will omit to state any material fact necessary to
make the statements contained herein or therein not misleading.
 
 
ARTICLE VI—ICT’S COVENANTS
 
ICT covenants and agrees as follows:
 
SECTION 6.1  Filings.    ICT will use commercially reasonable efforts in good
faith to file or cause to be filed with the FDA, as soon as practicable after
the Closing Date, the Required Notice (substantially in the form attached hereto
as Schedule D).
 
SECTION 6.2  No Liens; Full Payment.    Any Liens with respect to any of the
Acquired Assets shall be satisfied of record on or prior to the Closing Date by
ICT. All contracts, agreements, obligations and any other promises of or by ICT,
whether contingent or fixed, will have been satisfied and paid in full by ICT
not later than ten (10) days of the Closing Date.
 
SECTION 6.3  Confidentiality.    Until five years following the Closing Date,
ICT will, and will cause each of its employees to, use commercially reasonable
efforts to preserve the confidentiality of all confidential and proprietary
information used in connection with the research, development, manufacture,
production, sales, marketing, distribution, license, exploitation and/or
commercialization of the Product or any of the Acquired Assets (the “Product
Information”), provided that ICT may use and disclose any such information which
has been publicly disclosed (other than by ICT in breach of its obligations
under this Agreement) or to the extent that ICT may become legally compelled to
disclose any of such information, in which case ICT shall, prior to disclosure,
first use commercially reasonable efforts in good faith, and afford VESTA the
opportunity, to obtain an appropriate protective order, or other satisfactory
assurance of confidential treatment, for the information required to be so
disclosed.



14



--------------------------------------------------------------------------------

 
SECTION 6.4  Removal of Information from Website.    Not later than the business
day after the Closing Date, ICT shall delete to the extent permitted by law from
any and all of its websites (including, without limitation, incara.com) all
references to, any and all information pertaining to, the Product and the
Acquired Assets, except for references contained in filings made by Incara
Pharmaceuticals Corporation with the SEC and press releases issued by ICT or its
Affiliates prior to the Closing Date. To the extent required by law press
releases must be retained on the website, then ICT shall post a prominent notice
disclosing the sale of the Acquired Assets to VESTA. Notwithstanding the
foregoing, announcements and disclosures agreed to under Section 9.7 shall be
permitted.
 
SECTION 6.5  Non-Competition.    ICT hereby agrees that, for two years after the
Closing Date, ICT will not, directly or indirectly, and will not establish any
Affiliate to, conduct any business involving Cell Therapy. For the avoidance of
doubt, nothing contained in this Section 6.5 is intended to grant to ICT a
license to, or to permit the infringement of, any intellectual property of
VESTA.
 
SECTION 6.6  Standstill.    ICT will neither enter into nor commit to any
agreements relating to or affecting any of the Acquired Assets, including but
not limited to the Intellectual Property, prior to the Closing Date. ICT and
VESTA will each work in good faith, to complete the purchase and sale of the
Acquired Assets in accordance with the terms of this Agreement. ICT will use
best efforts to consummate the closing by the Closing Date.
 
SECTION 6.7  Technology Transfer.    To the extent reasonably necessary to
effectuate the full and complete transfer of technology, including but not
limited to the transfer of the Intellectual Property, Know-How and Technical
Package, to VESTA, ICT will provide reasonable technology transfer assistance at
no charge to VESTA during the period up to twelve months after the Closing Date.
For the period from twelve months after the Closing Date to eighteen months
after the Closing Date, ICT will provide reasonable technology transfer
assistance at reasonable cost.
 
 
ARTICLE VII—VESTA’S COVENANTS
 
VESTA covenants and agrees as follows:
 
SECTION 7.1  FDA Filings.    VESTA will use commercially reasonable efforts in
good faith promptly to file or cause to be filed with the FDA, any notice,
document and/or other materials required to be filed by it in connection with
its purchase of the Acquired Assets (including, without limitation, the filings
required by 21 CFR Section 314.72) and to make promptly any further filings and
take any actions required of it as may be necessary to consummate the
transactions contemplated hereby.
 
SECTION 7.2  Cooperation in Litigation.    From and after the Closing Date,
VESTA agrees that, in the defense by ICT of any litigation, hearing, regulatory
proceeding or investigation or other similar matter relating to the Acquired
Assets or the Assumed Liabilities, VESTA will make available to ICT at ICT’s
expense during normal business hours, but without unreasonably disrupting its
business, all records as to the Acquired Assets and Assumed



15



--------------------------------------------------------------------------------

Liabilities held by VESTA and reasonably necessary to permit the effective
defense or investigation of such matters.
 
 
ARTICLE VIII—SURVIVAL; INDEMNIFICATION
 
SECTION 8.1  Survival.    All representations and warranties of the parties
contained herein shall survive the Closing Date until one (1) year after the
Closing Date. The covenants and agreements of ICT and VESTA hereunder that
require by their express terms performance or compliance on and after the
Closing Date shall continue in force thereafter in accordance with their terms.
 
SECTION 8.2  Indemnification by ICT.    ICT shall indemnify, defend and hold
harmless VESTA and its officers, directors and affiliates (collectively, the
“VESTA Indemnitees”) from, against and with respect to any action or cause of
action, loss, damage, claim, obligation, liability, penalty, fine, cost and
expense (including, without limitation, reasonable attorneys’ and consultants’
fees and costs and expenses incurred in investigating, preparing, defending
against or prosecuting any litigation, claim, proceeding, demand or request for
action by any governmental or administrative entity), of any kind or character,
but expressly excluding all foreseeable and unforeseeable consequential damages
(a “Loss”): (i) arising out of or in connection with any breach of any of the
representations or warranties of ICT contained in this Agreement; (ii) arising
out of or in connection with any failure by ICT to perform or observe any
covenant, agreement, obligation or condition to be performed or observed by it
pursuant to this Agreement; or (iii) constituting an Excluded Liability.
Notwithstanding anything to the contrary, this Section 8.2 shall expire one (1)
year after the Closing Date of the Agreement.
 
SECTION 8.3  Indemnification by VESTA.    VESTA shall indemnify, defend and hold
harmless ICT and its officers, directors and affiliates (collectively, the “ICT
Indemnitees”) from, against and with respect to any Loss: (i) arising out of or
in connection with any breach of any of the representations or warranties of
VESTA contained in this Agreement; (ii) arising out of or in connection with any
failure by VESTA to perform or observe any covenant, agreement, obligation or
condition to be performed or observed by it pursuant to this Agreement; or,
(iii) constituting an Assumed Liability. Notwithstanding anything to the
contrary, this Section 8.3 shall expire one (1) year after the Closing Date of
the Agreement.
 
SECTION 8.4  Indemnification; Notice and Settlements.    A party seeking
indemnification pursuant to Section 8.2 or 8.3 (an “indemnified party”) shall
give prompt notice to the party from whom such indemnification is sought (the
“indemnifying party”) in writing of any claim for recovery, specifying in
reasonable detail the nature of the Loss. The indemnified party shall provide to
the indemnifying party as promptly as practicable thereafter all information and
documentation reasonably requested by the indemnifying party to verify the claim
asserted; provided that, in the event of a third party claim giving rise to the
Loss, the failure of the indemnified party to notify the indemnifying party on a
timely basis will not relieve the indemnifying party of any liability that it
may have to the indemnified party, except to the extent that the indemnified
party demonstrates that the defense of such action is materially prejudiced by
the indemnifying party’s failure to give such notice. The indemnifying party
shall have the right to, and shall at the request of the indemnified party,
assume the defense, with counsel reasonably satisfactory to the indemnified
party, of any such suit, action or proceeding at its own



16



--------------------------------------------------------------------------------

 
expense. An indemnifying party shall not be liable under Section 8.2 or 8.3 for
any settlement effected without its consent of any claim, litigation or
proceeding in respect of which indemnity may be sought hereunder, which consent
shall not be unreasonably withheld.
 
SECTION 8.5  Other Remedies.    The foregoing indemnification provisions are in
addition to, and not in derogation of, any statutory, equitable or common law
remedy any party may have as a result of a Loss.
 
ARTICLE IX—MISCELLANEOUS
 
SECTION 9.1  Notices.    All notices, demands and other communications made
hereunder shall be in writing and shall be given either by personal delivery or
by nationally recognized overnight courier (with charges prepaid) and shall be
deemed to have been given or made when actually delivered.
 
if to ICT to:
Incara Cell Technologies, Inc.
79 T. W. Alexander Drive
4401 Research Commons, Suite 200
Research Triangle Park, NC 27709
Attention: Clayton I. Duncan
 
with a copy to:
Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trail, Suite 300
Raleigh, NC 27607
Attention: Larry E. Robbins
 
If to VESTA to:
Vesta Therapeutics, Inc.
7600 Wisconsin Avenue
Bethesda, MD 20814
Attention: Alan Smith, Ph.D.
 
with a copy to:
Toucan Capital Corp.
7600 Wisconsin Avenue
Bethesda, MD 20814
Attention: Linda Powers



17



--------------------------------------------------------------------------------

 
SECTION 9.2  Expenses.    All legal and other costs and expenses incurred in
connection herewith and the transactions contemplated hereby shall be paid by
the party incurring such expenses.
 
SECTION 9.3  Limitation on ICT’s Representations and Warranties.    VESTA
ACKNOWLEDGES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF ICT
CONTAINED IN THIS AGREEMENT, VESTA IS ACQUIRING THE ACQUIRED ASSETS ON AN “AS
IS, WHERE IS” BASIS WITHOUT ANY EXPRESS OR IMPLIED WARRANTIES AS TO THE FITNESS
FOR A PARTICULAR PURPOSE OR MERCHANTABILITY.
 
SECTION 9.4  Successors and Assigns.    This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective successors and
assigns; provided, however, that this Agreement may not be assigned by either
party without the prior written consent of the other party hereto and any
attempted assignment without such consent shall be void.
 
SECTION 9.5  Entire Agreement; Amendment.    This Agreement, including without
limitation the Schedules hereto, embodies the entire agreement of the parties
hereto with respect to the subject matter hereof and supersedes any and all
prior agreements with respect thereto, except for any prior confidentiality
agreements which shall survive. In the event of any conflict between this
Agreement and any such prior confidentiality agreement, the agreement imposing
stricter confidentiality shall govern. No waiver, amendment or modification of
any provision hereof or of any right or remedy hereunder shall be effective
unless in writing and signed by the party against whom such waiver, amendment or
modification is sought to be enforced.
 
SECTION 9.6  Captions; Construction.    Captions herein are inserted for
convenience of reference only and shall be ignored in the construction or
interpretation of this Agreement. Unless otherwise specified, the words
“herein,” “hereof” and terms of like import shall be deemed to refer to the
Agreement as a whole and not merely to a single part thereof.
 
SECTION 9.7  Public Announcement.    Each of ICT and VESTA agrees it will not
make any press releases or other public announcements with respect to the
transactions contemplated hereby, except as required by applicable law, without
the prior approval of the other party not to be unreasonably withheld.
 
SECTION 9.8  Efforts.    Each party agrees to use commercially reasonable
efforts to satisfy the conditions to the Closing set forth in this Agreement and
otherwise to consummate the transactions contemplated by this Agreement.
 
SECTION 9.9  Governing Law.    This Agreement shall be governed by, interpreted
and construed, and all claims and disputes, whether in tort, contract or
otherwise shall be resolved, in accordance with the substantive laws of the
Commonwealth of Delaware, without regard to the principles of conflicts of laws.
 
SECTION 9.10  Waiver.    No waiver by any party in one or more instances of any
of the provisions of this Agreement or the breach thereof shall establish a
precedent for any other



18



--------------------------------------------------------------------------------

instance with respect to that or any other provision. Furthermore, in case of
waiver of a particular provision, all other provisions of this Agreement will
continue in full force and effect.
 
SECTION 9.11  Severability.    If any provision of this Agreement is held to be
invalid or unenforceable, all other provisions shall nevertheless continue in
full force and effect.
 
SECTION 9.12  Counterparts.    This Agreement may be executed in two
counterparts, each of which shall be deemed to be an original and both of which,
taken together, shall constitute but one and the same instrument.
 
SECTION 9.13  No Third Party Beneficiaries.    Except for the rights of the
“VESTA Indemnitees” and the “ICT Indemnitees” under Article VIII, none of the
provisions of this Agreement or any document contemplated hereby is intended to
grant any right or benefit to any person or entity that is not a party to this
Agreement.
 
SECTION 9.14  Specific Performance.    ICT agrees that after VESTA has paid the
Three Million Dollar ($3,000,000) purchase price, if ICT fails to make the
Required Notice, then VESTA shall be entitled, in addition to its other remedies
at law or at equity, to specific performance of this Agreement to the extent of
the Required Notice.
 
[remainder of page intentionally left blank]



19



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been signed by authorized representatives
on behalf of each of the parties hereto as of the day and year first above
written.
 
VESTA THEAPEUTICS, INC.
By:
 
/s/    ANNEMARIE MOSELEY        

--------------------------------------------------------------------------------

   
Annemarie Moseley
Acting CEO

 
INCARA CELL TECHNOLOGIES, INC.
By:
 
/s/    CLAYTON I. DUNCAN        

--------------------------------------------------------------------------------

   
Clayton I. Duncan
President & CEO



20